Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson 4796864 in view of Stratman 5906356.	
Wilson discloses  A manual trailer lifting jack with drill power option comprising: an outer tube; an inner tube that is telescopically slidable within the outer tube14; a foot 25 that is connected to a bottom of the outer tube; a top block 61 that is connected to a top of the outer tube; a threaded rod 48 that pass through a center of the top block and is rotatably held within the outer tube and fixed from axial movement relative to the outer tube; a threaded block 32that is connected to a top of the inner tube and has threads that engage the threaded rod so that a rotation of the threaded rod causes the inner tube to slide axially within the outer tube; a driving gear 62that is connect the top block and drives the threaded rod; a gear shaft that includes a bevel gear and a hexagonal head; and a gear housing that houses the gear shaft, driving gear, and the top block, wherein the hexagonal head is rotated by a power drill to cause the rotation of the threaded rod. a gear ratio between the bevel gear and the driving gear is 1 : 2.5.
Wilson does not discloses a hexagonal head 48 nor a gear ratio of 1:25.
Stratman discloses the claimed invention being a trailier lifting jack having a hexagonal head 48 which allows alternative connection and It would have been obvious to one of ordinary skill in the art as time of invention to have modified the Wilson device by replacing a handle 72 of Wilson with a hexagonal head 48 which allow the device to be driven by an automatic tool which the yield the predictable result of automating a device. KRS
In regard to claim 3, All gears have a ratio and although not mentioned  it would have been obvious to one of ordinary skill in the art would have known to select known gear ratio such as 1:25 since this is taught in all Universities that tear gearing. KSR
Allowable Subject Matter
Claims 2 and 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest prior art is of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        March 7, 2022